MacLEAN, J.
(concurring). “The cases agree that where a bailee of goods, although liable to their owner for their loss only in case of negligence, fails nevertheless upon their being demanded to deliver them or account for such nondelivery or to use the language of Sutherland, J., in Schmidt v. Blood, where ‘there is a total default in delivering or accounting for the goods’ (9 Wend. 268, 24 Am. Dec. 143), this is to be treated as prima facie evidence of negligence.” Claflin v. Meyer, 75 N. Y. 260, 262, 31 Am. Rep. 467. Default in delivery appearing, and no accounting therefor, the judgment herein in favor of the plaintiff against his bailee should be affirmed.